Citation Nr: 1416992	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-09 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depressive disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran contends that his current psychiatric disorder is the result of an in-service training incident.  Specifically, he stated that in July 1980 while serving in Ft. Hood, Texas, he was standing near a pump that was draining JP4 fuel and a cigarette lighter fell out of his pocket and hit the pump, which resulted in a fire.  He further stated that he received first and second degree burns on his arms and legs, and that he was accused of purposely starting the fire.  He indicated that since such time, he has experienced nightmares, suicidal ideation, and depression.  In addition, in an August 2010 buddy statement, G.J. reported that he served with the Veteran in Texas and recalled the above incident.  G.J. indicated that a lot of equipment was destroyed in the fire, and that the Veteran was held responsible for the fire.  

During an August 2012 hearing before the Board, the Veteran testified that in August or September 1981 in Ft. Hood, he was serving in the aviation unit and witnessed a tail rotor hit Sergeant Hernandez in the head.  He indicated that Sergeant Hernandez was killed instantly.        

With respect to the Veteran's claimed second in-service stressor of witnessing the death of Sergeant Hernandez, there is no indication that the RO attempted to verify such stressor.  Therefore, on remand, the RO must attempt to verify the Veteran's alleged in-service stressors.  See 38 C.F.R. § 3.159 (2013); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran's service treatment records are negative for complaints or diagnoses of any psychiatric disorder.  Post-service VA records, however, show diagnoses of PTSD and depression.  As such, VA must interpret the Veteran's claim to be a claim for any acquired psychiatric disorder that may reasonably be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, VA must obtain an examination and medical opinion with supporting rationale regarding whether any current psychiatric diagnosis is etiologically related to the claimed in-service stressors or is otherwise related to the Veteran's service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

During the course of VA outpatient treatment in April 2008, the Veteran indicated that he was in receipt of Social Security Administration (SSA) benefits for his disabilities since 2007.  There is no indication of record that the RO attempted to obtain any records pertaining to the Veteran from SSA.  As such records are potentially relevant to the Veteran's claim, they must be obtained from SSA on remand.  38 C.F.R. § 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the most recent VA outpatient treatment records in the claims file are dated in March 2013 from the VA Medical Center in Hampton, Virginia.  On remand, ongoing relevant treatment records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).   

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for psychiatric disability.  The RO must attempt to procure copies of all records which have not previously been obtained, to include SSA medical records and determinations, as well as all VA medical records since March 2013.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond. 

2.  The RO must direct the U.S. Army & Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran's alleged stressors.  Specifically, the JSRRC must attempt to verify whether the Veteran witnessed the death of Sergeant Hernandez, when he was hit in the head by a tail rotator in August or September 1981 in Ft. Hood, Texas.

3.  The Veteran must be afforded an appropriate VA examination to determine whether any current or previously diagnosed psychiatric disorder, to include depressive disorder and PTSD, is related to his military service.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any current or previously diagnosed psychiatric disorder, to include depressive disorder and PTSD, is related to the Veteran's active military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


     

_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


